FINAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks/Arguments
Remarks & Arguments filed on 01/26/2021 is acknowledged.
Claims 1-5, 8, 11-15, and 18 are examined.
Drawings
The drawings received on 01/26/2021 are accepted.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 8, 11-15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dierberger et al (9,534,783) in view of Smith et al (9,046,269).
In re Claim 1:  Dierberger teaches a gas turbine engine (20) component assembly (Fig. 7), comprising: 
a first component (60/62) having an inner surface (facing gap) and an outer surface (facing diffuser air plenum) opposite the first surface (see Figs. 3 and 7), wherein the first component includes a cooling hole (72) extending from the outer surface to the inner surface through the first component (see Fig. 7); 
a second component (68/70) having a first surface (facing 66) and a second surface (facing gap), the inner surface of the first component and the second surface of the second component defining a cooling channel (gap) therebetween in fluid communication with the cooling hole for cooling the second surface of the second component (see Fig. 7); and 
a lateral flow injection feature (80B) integrally formed (it has been held that “[T]he patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”; In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), MPEP 2113) in the first component (attached via flanged 84B), the lateral flow injection feature fluidly connecting a flow path (in 72) located proximate to the second surface of first component to the cooling channel (via 92, see Fig. 7), the lateral flow injection feature being configured to direct airflow (intended use) from an airflow path through a passageway (92) and into the cooling channel at least partially in a lateral direction parallel (parallel) to the second surface of the second component such that a cross flow is generated (desired result) in the cooling channel,
wherein the lateral flow injection feature is located completely within the first component (it is noted that “where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”, In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977), MPEP 2112.01(I)),
wherein the lateral flow injection feature further comprises: a collection well (bucket section of 80B at 82B) located opposite the inlet and proximate a particulate separation turn configured to turn the 
wherein the collection well is located within the first component (it is noted that “where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”, In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977), MPEP 2112.01(I)). 
Smith teaches the lateral flow injection feature (60, Fig. 4) further comprises: a collection well (annotated) located opposite the inlet (see Fig. 4) and proximate a particulate separation turn (elbow 106) 

    PNG
    media_image1.png
    375
    670
    media_image1.png
    Greyscale

configured to turn the airflow (desired result) such that a particulate separates from the airflow (desired result) and is directed into the particulate collection well, and wherein the collection well is located within the first component (on the outer surface of the first component 50).
It would have been obvious to one of ordinary skill in the art before the effective the filing date of the claimed invention to include Smith’s inlet duct for Dierberger’s cooling hole (72) in order to direct a sufficient amount of cooling air as taught by Smith, col. 1 ll. 28-43.
In re Claim 2:  Dierberger i.v. Smith teaches the invention as claimed and as discussed for Claim 1, above.  Dierberger further teaches wherein the passageway further comprises: a guide wall (at 84B) oriented at a selected angle (either 90º or 0º) configured to direct airflow (intended use) at least partially in 
In re Claim 3:  Dierberger i.v. Smith teaches the invention as claimed and as discussed for Claims 1 and 2, above.  Dierberger further teaches wherein: the guide wall encloses the passageway (see Fig. 7). 
In re Claim 4:  Dierberger i.v. Smith teaches the invention as claimed and as discussed for Claim 1, above.  Dierberger further teaches wherein the lateral flow injection feature is fluidly connected to the airflow path through an inlet (of 72) oriented perpendicular to the outer surface of the first component (see Fig. 7). 
In re Claim 5:  Dierberger i.v. Smith teaches the invention as claimed and as discussed for Claim 1, above.  Dierberger further teaches wherein the lateral flow injection feature is fluidly connected to the airflow path through an inlet oriented parallel to the airflow path (inlet of 72 is parallel to the airflow path of 72). 
In re Claim 8:  Dierberger i.v. Smith teaches the invention as claimed and as discussed for Claim 1, above.  Dierberger further teaches wherein the second component further comprises a cooling hole (74) extending from the second surface of the second component to the first surface of the second component (see Fig. 7) and fluidly connecting the cooling channel to an area located proximate the first surface of the second component (see Fig. 7). 
In re Claim 11:  Dierberger teaches a combustor (56) for use in (the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999), MPEP 2111.02 II) a gas turbine engine (20), the combustor enclosing a combustion chamber having a combustion area, wherein the combustor comprises: 
a combustion liner (60/62) having an inner surface (facing gap) and an outer surface (facing diffuser air plenum) opposite the inner surface (see Fig. 7), wherein the combustion liner includes a primary aperture (72) extending from the outer surface to the inner surface through the combustion liner (see Fig. 7); 

a lateral flow injection feature (80B) integrally formed (it has been held that “[T]he patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”; In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), MPEP 2113) in the combustion liner (attached via flanged 84B), the lateral flow injection feature fluidly connecting a flow path (in 72) the lateral flow injection feature fluidly connecting a flow path (72) located proximate to the outer surface of the liner to the impingement cavity (via 92, see Fig. 7), the lateral flow injection feature being configured to direct airflow (intended use) from an airflow path through a passageway (92) and into the impingement cavity at least partially in a lateral direction parallel (parallel) to the second surface of the heat shield panel such that a cross flow is generated (desired result) in the impingement cavity,
wherein the lateral flow injection feature is located completely within the combustion liner (it is noted that “where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”, In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977), MPEP 2112.01(I)),
wherein the lateral flow injection feature further comprises: a collection well (bucket section of 80B at 82B) located opposite the inlet and proximate a particulate separation turn configured to turn the airflow (desired result) such that a particulate separates from the airflow (desired result) and is directed into the particulate collection well, and  
wherein the collection well is located within the combustion liner (it is noted that “where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or 
Smith teaches the lateral flow injection feature (60, Fig. 4) further comprises: a collection well (annotated) located opposite the inlet (see Fig. 4) and proximate a particulate separation turn (elbow 106) configured to turn the airflow (desired result) such that a particulate separates from the airflow (desired result) and is directed into the particulate collection well, and wherein the collection well is located within the combustion liner (on the outer surface of the combustion liner 50).
It would have been obvious to one of ordinary skill in the art before the effective the filing date of the claimed invention to include Smith’s inlet duct for Dierberger’s cooling hole (72) in order to direct a sufficient amount of cooling air as taught by Smith, col. 1 ll. 28-43.
In re Claim 12:  Dierberger i.v. Smith teaches the invention as claimed and as discussed for Claim 11, above.  Dierberger further teaches wherein the passageway further comprises: a guide wall (at 84B) oriented at a selected angle (either 90º or 0º) configured to direct airflow (intended use) at least partially iin the lateral direction parallel to the second surface of the of the heat shield panel such that the cross flow is generated in the impingement cavity (see Fig. 7). 
In re Claim 13:  Dierberger i.v. Smith teaches the invention as claimed and as discussed for Claims 11 and 12, above.  Dierberger further teaches wherein: the guide wall encloses the passageway (see Fig. 7). 
In re Claim 14:  Dierberger i.v. Smith teaches the invention as claimed and as discussed for Claim 11, above.  Dierberger further teaches wherein the lateral flow injection feature is fluidly connected to the airflow path through an inlet (of 72) oriented perpendicular to the outer surface of the combustion liner (see Fig. 7). 
In re Claim 15:  Dierberger i.v. Smith teaches the invention as claimed and as discussed for Claim 11, above.  Dierberger further teaches wherein the lateral flow injection feature is fluidly connected to the airflow path through an inlet oriented parallel to the airflow path (inlet of 72 is parallel to the airflow path of 72). 
In re Claim 18:  Dierberger i.v. Smith teaches the invention as claimed and as discussed for Claim 11, above.  Dierberger further teaches wherein the heat shield panel further comprises a secondary . 
Response to Arguments
 Applicant's arguments with respect to claims 1 and 11 have been considered but are moot in view of the new ground(s) of rejection, necessitated by Applicant's amendments and to the extent possible, Applicant's arguments have been addressed in the body of the rejections at the appropriate locations.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN GOYAL whose telephone number is (571)270-7622.  The examiner can normally be reached on M & W: 8-6; TU: 8-11; TH-S: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ARUN GOYAL/            Primary Examiner, Art Unit 3741